Name: Commission Regulation (EC) No 1754/2002 of 1 October 2002 amending for the fourth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: international trade;  international affairs;  free movement of capital;  European construction;  air and space transport;  politics and public safety;  Asia and Oceania;  executive power and public service
 Date Published: nan

 Avis juridique important|32002R1754Commission Regulation (EC) No 1754/2002 of 1 October 2002 amending for the fourth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 264 , 02/10/2002 P. 0023 - 0024Commission Regulation (EC) No 1754/2002of 1 October 2002amending for the fourth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 1644/2002(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 11 and 30 September 2002, the Sanctions Committee decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources shall apply and, therefore, Annex I should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 October 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 247, 14.9.2002, p. 25.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:1. The entry "Eastern Turkistan Islamic Movement or East Turkistan Islamic Movement (ETIM) (aka Eastern Turkistan Islamic Party)" under the heading "Legal persons, groups and entities" shall be replaced with the following: "Eastern Turkistan Islamic Movement or East Turkistan Islamic Movement (ETIM) (aka Eastern Turkistan Islamic Party or Eastern Turkistan Islamic Party of Allah)".2. The following natural persons shall be added to the heading "Natural persons": (a) Bahaji, Said, formerly resident at Bunatwiete 23, D-21073 Hamburg, Germany; date of birth 15 July 1975; place of birth: HaselÃ ¼nne (Lower Saxony), Germany; provisional German passport No 28 642 163 issued by the City of Hamburg;(b) Binalshibh, Ramzi Mohamed Abdullah (aka Omar, Ramzi Mohamed Abdellah; aka Binalsheidah, Ramzi Mohamed Abdullah; aka Bin al Shibh, Ramzi); date of birth 1 May 1972 or 16 September 1973; place of birth: Hadramawt, Yemen or Khartoum, Sudan; citizenship: Sudan or Yemen; passport of Yemen No 00 085 243 issued on 12 November 1997 in Sanaa, Yemen;(c) El Motassadeq, Mounir, GÃ ¶schenstraÃ e 13, D-21073 Hamburg, Germany; date of birth 3 April 1974; place of birth: Marrakesh, Morocco; citizenship: Morocco; Moroccan passport No H 236 483 issued on 24 October 2000 by the Embassy of Morocco in Berlin, Germany;(d) Essabar, Zakarya (aka Essabar, Zakariya), Dortmunder StraÃ e 38, D-22419 Hamburg, Germany; date of birth 3 April 1977; place of birth: Essaouria, Morocco; citizenship: Morocco; passport No M 271 351 issued on 24 October 2000 by the Embassy of Morocco in Berlin, Germany.3. The entry "Wa'el Hamza Julaidan (aka Wa'il Hamza Julaidan, Wa'el Hamza Jaladin, Wa'il Hamza Jaladin, and Abu Al-Hasan al Madani); date of birth: 22 January 1958; place of birth: Al-Madinah, Saudi Arabia; Saudi passport No A-992535" under the heading "Natural persons" shall be replaced with the following: "Wa'el Hamza Julaidan (aka Wa'il Hamza Julaidan, Wa'el Hamza Jalaidan, Wa'il Hamza Jalaidan, Wa'el Hamza Jaladin, Wa'il Hamza Jaladin, and Abu Al-Hasan al Madani); date of birth: 22 January 1958; place of birth: Al-Madinah, Saudi Arabia; Saudi passport No A-992535".